Citation Nr: 1229019	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder to include secondary to a sexual assault.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and F. Cleveland, Ph.D


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

Testimony was presented before the Board at a March 2010 video teleconference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

In July 2010, the Board denied the Veteran's appeal.  The appellant appealed.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  Thereafter, the Board in May 2011 again denied the claim.  The Veteran again appealed, and in January 2012, the Court granted a new joint motion for remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran, through his representative, requested an opportunity to present testimony before a Veterans Law Judge at a video conference hearing.  Hence, the RO must schedule a video conference hearing on their docket.  38 C.F.R. §§ 20.700 , 20.704 (2011). 

Therefore, this case is REMANDED for the following action: 

The RO should schedule the Veteran for a video conference hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




